DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-16 in the reply filed on 01/03/2022 is acknowledged. The Applicant’s election without traverse of Species A, for which claims 1-14 are readable, is also acknowledged. 

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al. (US 2019/0196351 A1), in view of Ishikawa (JP 2017167440 A) (references herein made with respect to English machine translation attached), further in view of Arai (JP 2019128407 A) (references herein made with respect to English machine translation attached), further in view of Fukutome (JP 2014006339 A) et al. (US 2003/0039910 A1).

Noguchi teaches a white toner for electrostatic latent image developing containing a binder resin, a white pigment, and a release agent ([0012]). An electrostatic image developer contains the white toner ([0221]). The binder resin contains an amorphous resin, and is used in combination with a crystalline resin ([0032]). Examples of the release agent include ester-based waxes, such as fatty acid esters ([0137]). In the examples, Noguchi teaches the use of carnauba wax as the release agent, which has a melting point of 84 ºC ([0289]). In the method for producing the toner, an external additive is added to the toner particles ([0164]). Examples of the external additive include higher fatty acid metal salts to be used as cleaning activators, such as zinc stearate ([0161]). The toner further contains an aggregating agent, such as an inorganic metal salt ([0186]). When a metal complex is used as the aggregating agent, the amount of the surfactant used is decreased, and charging characteristics are improved ([0186]). An example of an inorganic metal salt to be used as the aggregating agent is magnesium chloride ([0188]). In the method for synthesizing the crystalline resin and preparing the particle dispersion, Noguchi teaches the use of 266 parts of 1,10-decanedicarboxylic acid and 169 parts of 1,6-hexandediol as the linear aliphatic α,ω-dicarboxylic acid and the linear aliphatic α,ω-diol, respectively ([0279]). Additionally, 0.035 parts of tetrabutoxytitanate was used as a catalyst ([0279]). The applicant discloses the use a sufficiently similar method to synthesize the crystalline resin as taught by Noguchi, and furthermore the composition of the applicant’s crystalline resin is nearly identical to the composition of Noguchi’s crystalline resin. For instance, the 
Although Noguchi teaches the use of magnesium chloride as a suitable aggregating agent, Noguchi does not teach a range of the net intensity of x-ray fluorescence from the Mg element in the toner. However, Ishikawa teaches a toner that comprises a binder resin that contains an amorphous resin containing a vinyl resin, a crystalline resin ([0073]) and a Mg element ([0011]). A small-diameter fatty acid metal salt (stearic acid zinc) is externally added to the toner and acts as a lubricant ([0004]). The Mg element is contained in the toner base particles to promote ionic crosslinking of the binder resin ([0056]). Additionally, the Mg element acts on the vinyl resin and is suitable for maintaining the electrostatic adhesiveness of a lubricant (a fatty acid metal salt). The Mg element is a flocculant derived component selected from magnesium metal salts. Suitable magnesium salts include magnesium chloride and magnesium sulfate ([0057]). The net intensity of the Mg element in the toner using a fluorescent x-ray measuring apparatus is in the range of 500 cps (0.5 kcps) to 5 kcps ([0058]). When the net intensity is 500 cps or more, ion crosslinking is sufficiently obtained. Additionally, deformation and cracking do not occur due to the mixing stress of the developing device, and the change in charge amount during actual printing can be effectively suppressed. This results in excellent stability of image density and prevention of fog scattering ([0058]).
Noguchi does not teach that the toner contains a domain phase that contains the crystalline resin. However, Arai teaches a toner that contains a binder resin and an 
Fukudome also teaches a toner that contains a crystalline resin (referred to as “polyester A”) and an amorphous resin (referred to as “polyester B”) ([0013]) where a domain made of the crystalline resin exists in a “sharp shape” and is oriented toward the inside of the toner from its surface ([0017]). When the domain exists in a “sharp shape”, the toner is excellent in fixing property when using thick paper and has excellent charge stability ([0017]). Fukudome also teaches that the maximum length and aspect ratio of the domain can be controlled within a predetermined range in view of a cross-sectional observation of the toner ([0014]). The crystalline resin domain has a high aspect ratio in view of providing the toner with excellent charge stability, and is dispersed in an elongated state in the toner ([0025]). The aspect ratio of the crystalline resin domain is 4.0 or more and 20.0 or less ([0029]). When the aspect ratio is less than 4.0, the charge retention effect as a capacitor formed by the crystalline resin and the amorphous resin is reduced, and leakage of electric charges occur. When the aspect ratio exceeds 20.0, the crystalline resin domains become too thin and the effect of transferring the heat 
Shirai teaches a toner that contains a binder resin containing a crystalline resin and an amorphous resin, where the crystalline resin (referred to as “crystalline polyester”) is dispersed as a domain ([0012]). When the amount of the crystalline resin contained is too large, the storage property of the toner is deteriorated by a large amount of the crystalline resin being exposed on the surface of the toner. Additionally, when the dispersibility of the crystalline resin is insufficient, image quality is deteriorated due to the unevenness of the triboelectric charges ([0012]). Shirai teaches that intensive studies were performed on the dispersibility of the crystalline resin and its effects, and as a result, it was found that when 90% or more of the dispersed domain of the crystalline resin has a diameter from 0.1 µm to 2 µm, all of the low-temperature fixing ability, the storage property, and the evenness of the desired triboelectric charges can be attained ([0012]). When the dispersed domain is elliptical, the diameter is defined as an average value of the lengths of the major axis and the minor axis ([0012]).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have used magnesium chloride as an aggregating agent in the toner of Noguchi in an amount such that a net intensity of x-ray fluorescence from the Mg element is within the range of Ishikawa, to prevent deformation and cracking. Additionally, it would have been obvious to someone of ordinary skill in the art to have modified the toner of Noguchi to contain a domain matrix structure in which a domain phase containing a crystalline resin is dispersed in a matrix phase containing the amorphous resin in order to improve the charge amount of 

Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/B.A.E./Examiner, Art Unit 1737              

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        03/24/2022